DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-13, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallman (2003/0154704).

Regarding claim 1, Dallman teaches a utility vehicle comprising: a vehicle frame having a front and a back; a plurality of ground-engaging wheels provided on the frame; a control lever (35) provided on the vehicle in a position accessible to an operator; a cutting mechanism (51) coupled with the vehicle frame; at least one translation assembly (49, 28, 50) that moves the cutting mechanism in a first movement, a second 

Regarding claim 5, Dallman teaches a boom (18) assembly that connects the cutting mechanism to the vehicle frame.  

Regarding claim 6, Dallman teaches the boom assembly is movable between an expanded position and a retracted position.  

Regarding claim 7, Dallman teaches a rotational orientation (via 50) of the cutting mechanism remains substantially constant regardless of whether the cutting mechanism is moved vertically or transversely.  

Regarding claim 8, Dallman teaches the boom assembly comprises at least a first link member (18) and a second link member (26) that are pivotally engaged with each other (37).  

Regarding claim 9, Dallman teaches a function switching mechanism (33) operably engaged with the control lever (35).  

Regarding claim 10, Dallman teaches the function switching mechanism (33) is one of a button and a switch (33).  



Regarding claim 12, Dallman teaches a method of cutting or mowing vegetation comprising: mounting a boom mower (14) attachment to a utility vehicle (10); operatively engaging a single control (35) on the utility vehicle with the boom mower attachment; moving a cutting mechanism (16) on the boom mower attachment in a first movement (49), a second movement (28), and a third movement (50) relative to the boom mower frame utilizing the single control (35); actuating the cutting mechanism; and cutting or mowing vegetation using the actuated cutting mechanism.  

Regarding claim 13, Dallman teaches moving the control between a first position and a second position in a first mode to cause the cutting mechanism to move in the first movement;  47switching, via at least one function switching mechanism (33), a function of the control from the first mode to at least one of (i) a second mode; and (ii) a third mode; and moving the control between the first position and the second position in at least one of (i) the second mode; and (ii) the third mode; wherein the control movement in the second mode is associated with the second movement of the cutting mechanism; and wherein the control movement in the third mode is associated with the third movement of the cutting mechanism.  

Regarding claim 18, Dallman teaches setting a rotational orientation (50) of the cutting mechanism.  



Regarding claim 20, Dallman teaches maintaining the rotational orientation of the cutting mechanism (via 50) while moving the cutting mechanism in a generally transverse direction (via 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallman (2003/0154704) in view of Thiboutot (2014/0026528).

.

Allowable Subject Matter
Claims 3-4, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 17, 2021